                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00342-MOC-DSC

 PANASYSTEM HANDELS GMBH,                                 )
                                                          )
                        Plaintiff,                        )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 CLN WORLDWIDE LLC,                                       )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on Defendant’s Motion to Vacate the Claim and

Delivery Order (#25) and Motion to Dismiss for Failure to State a Claim (#27). A hearing was

held on the pending motions on October 18, 2018, at which time the Court indicated that both of

Defendant’s motions would be denied. See Hr’g Tr. (#20). During the hearing, the parties reached

a preliminary agreement as to the terms of the bond, pending the bond company’s acceptance of

such terms, and the transfer of the disputed goods pursuant to the Claim and Delivery Order (#24).1

       Following the hearing, Defendant filed its second Motion to Vacate the Claim and Delivery

Order (#39), which the Court denied. See Order (#50). In the same Order, the Court overruled

Defendant’s Objection to Amend[ed] Bond Language (#46), approved and accepted the Surety

Bond annexed to Plaintiff’s Notice of Posting of Bond (#43), and ordered Defendant to deliver




1 Previously, the Court ordered that “plaintiff shall post a bond issued from an acceptable surety
with the Clerk of Court in an amount twice the value of the goods (or a value in a lesser amount if
the parties so agree),” and that “defendant shall make the disputed goods at its Statesville, North
Carolina warehouse available to plaintiff for removal” within 24 hours of the bond posting. See
Claim & Delivery Order (#24).

                                                -1-
and make available for removal the disputed goods within 24 hours of issuance of the Order. See

Order (#50). In light of the foregoing, Defendants motions will be denied as moot.

                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Vacate Order (#25) and

Motion to Dismiss for Failure to State a Claim (#27) are DENIED as moot.




                                       Signed: April 22, 2019




                                              -2-
